Cite as 2014 Ark. App. 441

                 ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CR-13-1053

TELEATHA COSEY                                    Opinion Delivered September 3, 2014
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  FOURTH DIVISION
                                                  [NO. CR 12-3819]
STATE OF ARKANSAS
                                  APPELLEE        HONORABLE HERBERT WRIGHT,
                                                  JUDGE

                                                  AFFIRMED



                               RITA W. GRUBER, Judge

       Teleatha Cosey was charged with robbery and theft of property for acts committed

against Caitlin Dempsey, who had given a ride to Cosey and another person. Cosey waived

her right to a jury trial, was tried before the bench, and was convicted of the robbery charge

and a reduced charge of Class D felony theft. She received concurrent terms of seventy-two

months’ probation and was ordered to pay a fine, fees, and restitution.

       On appeal, Cosey does not challenge her conviction of robbery. She concedes that

she attempted to take Dempsey’s cell phone and employed physical force in fighting to get

the phone, and she admits asking Dempsey to stop in the parking lot where the struggle

occurred. But she asserts that the back-seat passenger took advantage of the front-seat struggle

to steal Dempsey’s wallet and the $3700 it contained. She argues that the evidence was

insufficient to show that she had committed the theft and that the State failed to establish
                                 Cite as 2014 Ark. App. 441

accomplice liability on her part. We affirm.

       A person commits theft of property if she knowingly (1) takes or exercises

unauthorized control over another person’s property with the purpose of depriving the owner

of the property, or (2) obtains another person’s property by deception or by threat with the

purpose of depriving the owner of the property. Ark. Code Ann. § 5-36-103 (Repl. 2013).

Our criminal code defines “accomplice” as follows:

       (a) A person is an accomplice of another person in the commission of an offense if,
       with the purpose of promoting or facilitating the commission of an offense, the person:

              (1) Solicits, advises, encourages, or coerces the other person to commit the
              offense;

              (2) Aids, agrees to aid, or attempts to aid the other person in planning or
              committing the offense; or

              (3) Having a legal duty to prevent the commission of the offense, fails to make
              a proper effort to prevent the commission of the offense.

       (b) When causing a particular result is an element of an offense, a person is an
       accomplice of another person in the commission of that offense if, acting with respect
       to that particular result with the kind of culpable mental state sufficient for the
       commission of the offense, the person:

              (1) Solicits, advises, encourages, or coerces the other person to engage in the
              conduct causing the particular result;

              (2) Aids, agrees to aid, or attempts to aid the other person in planning or
              engaging in the conduct causing the particular result; or

              (3) Having a legal duty to prevent the conduct causing the particular result, fails
              to make a proper effort to prevent the conduct causing the particular result.

Ark. Code Ann. § 5-2-403 (Repl. 2013).

       A person is criminally liable for the conduct of another person if the person is an


                                               2
                                 Cite as 2014 Ark. App. 441

accomplice of the other person in the commission of an offense. Ark. Code Ann. § 5-2-

402(2) (Repl. 2013). Factors relevant to determining whether a person is an accomplice

include the presence of the accused near the crime, the accused’s opportunity to commit the

crime, and association with a person involved in the crime in a manner suggestive of joint

participation. Goforth v. State, 2010 Ark. App. 735.

       Caitlin Dempsey testified that the following events occurred on October 2, 2012.

Dempsey, expecting a text from a woman who was selling a car to her, drove her

grandmother’s car to Western Union and then to the house of a friend who was to help her

get and drive the other car. Appellant, whom Dempsey had not met before, was introduced

there as the friend’s mother. Appellant later came into a room where Dempsey and the friend

were counting Dempsey’s money—$300 from her boyfriend and $3400 her mother had

wired—and asked Dempsey for a ride home. The seller’s text never came, so Dempsey

decided to leave. Appellant then asked if a boy in the house—who was about fourteen or

fifteen—could also have a ride. Dempsey testified that she had seen him there once or twice

in the past and that appellant seemed to know him. Following appellant’s directions along

an unfamiliar back way, Dempsey drove the two of them to a parking lot at The Container

Store—appellant in the front seat and the boy sitting behind her.

       Dempsey testified that when she stopped the car,

       I thought they were going to get out and walk. And that’s when I got robbed. . . .
       [Appellant] grabbed my phone off my lap. It took me a minute to register what was
       going on, and I said, “Give my phone back.” She said I didn’t get it back, and so we
       fought over my phone.

Dempsey testified that appellant hit her in the struggle; Dempsey bit appellant, trying to make

                                              3
                                 Cite as 2014 Ark. App. 441

her release the phone; and the boy got out, ran around to Dempsey’s open window, and took

her wallet from the door. After grabbing her wallet, he “didn’t really do anything . . . just

took off running.” She chased him until he jumped over a fence, and appellant began

walking away in the opposite direction:

       As soon as he got off with my wallet, [appellant] stopped fighting for the phone, got
       out of the car and started walking as I was calling the police. I called the police right
       then.

              I was freaking out. The lady on dispatch was trying to figure out where I was.
       I was telling her “she’s walking away.” She told me not to follow her, but I did
       anyway. I parked my car in the middle of Markham Street and I got out of the car
       and held onto her until a large crowd of people pulled us apart, sat her on the ground
       and waited for the police to come.

Dempsey explained that she “held onto [appellant] through her shirt. I had my hand wrapped

up in her bra strap through her shirt. She continued to beat me in the face trying to get me

off of her. She scratched my back really badly.” Photographs of Dempsey’s face and back,

taken at the police station shortly after the altercation, were introduced into evidence.

       Other witnesses testified that they were driving in the area when traffic stopped on

Markham Street and that the following events unfolded. UAMS student Andrea Taylor,

describing appellant as a “black woman” and Dempsey as a “white woman,” said she saw the

two women get out of a car in the middle of the road. Taylor called 911 when she saw

Dempsey grabbing appellant’s shirt and appellant using her fist and purse to beat Dempsey.

A crowd gathered, and appellant began “taking off.” Taylor followed her to the parking lot

of the IHOP restaurant, where appellant asked, “You’re gonna follow me as long as I walk,

aren’t you?” When Taylor replied, “Yes, ma’am, I am,” appellant sat down.


                                               4
                                 Cite as 2014 Ark. App. 441

       Rachael Grant left her workplace at Massage Envy, beside The Container Store, and

was turning onto Markham from the street behind the store when she saw the fight.

Describing Dempsey as a “little white girl” and appellant as “a black lady,” Grant said

Dempsey “had a hold of the lady,” who was punching Dempsey in the face while Dempsey

used her phone. Grant left her car and helped an unidentified person make Dempsey let go

of appellant, who started leaving by foot. Grant followed in her car to the IHOP parking lot,

where they sat until police got there.

       Appellant was sitting at the edge of the grass when Officer David Green, a Little Rock

Police Department patrolman, arrived. He testified at trial that he took appellant into custody

at the scene based on witnesses’s statements and identification by Dempsey.

       Appellant took the stand in her own defense. She testified that she was intoxicated at

the time of the incident, having drunk some two-and-a-half fifths of vodka at the friend’s

house before asking Dempsey for a ride. Appellant testified that she assumed that Dempsey

and the young male—whom appellant said she did not know—were together. She denied

asking if he could come along or knowing why he got in the car. She denied knowing that

Dempsey had any money but admitted scuffling with her and hitting her after being bitten.

Appellant said that witnesses who testified that they had broken up the fight were lying; she

claimed that she got out of the car, and she denied scratching Dempsey’s back.

                                   Sufficiency of the Evidence

       Appellant argues that the circuit court resorted to speculation and conjecture to find

that she was an accomplice and therefore guilty of theft of property. She asserts that the


                                               5
                                  Cite as 2014 Ark. App. 441

evidence did not compel a finding that she had solicited, advised, encouraged, or coerced the

young man to take the wallet and money; or that she had a legal duty to prevent the

commission of the offense and failed to make a proper effort to prevent it. She asserts that

it is just as likely that the young man took advantage of her attempt to take Dempsey’s cell

phone as it is likely that the entire incident was that of a two-person team. Given these two

explanations—joint planning vs. independent planning—she concludes that there was only

a suspicion of her guilt. Appellant argues that there was no evidence of any relationship

between her and the young man aside from her asking Dempsey to give him a ride. She

concludes that this single act is a long way from planning the crime together or from aiding,

soliciting, or encouraging the theft of money, and that the circumstances provide only a

speculative and conjectural finding that she was guilty of the theft.

       Circumstantial evidence may provide a basis to support a conviction, but it must be

consistent with the defendant’s guilt and inconsistent with any other reasonable conclusion.

Goforth, supra. Whether the evidence excludes every other hypothesis is left to the fact-finder

to decide. Id. The credibility of witnesses is an issue for the fact-finder, who is free to believe

all or part of any witness’s testimony and who resolves questions of conflicting testimony and

inconsistent evidence. Id.

       Here, appellant’s arguments fail. It was up to the circuit court to decide whether

appellant and the young man acted in concert to divert Dempsey’s attention and steal her

money. Her account of events differs so significantly from the testimony of other witnesses

that the trial court, as the trier of fact, could readily discount her entire testimony. The


                                                6
                                 Cite as 2014 Ark. App. 441

credibility of any witness’s testimony is to be assessed by the trier of fact—which may believe

all, part, or none of it. Wheeler v. State, 2014 Ark. App. 281. Moreover, there was evidence

that she waited for police only after realizing that she could not escape disinterested witnesses

who pursued her from the scene of the crime. See Goforth, supra (noting that guilt can be

inferred from a defendant’s improbable explanations of incriminating conduct and that fleeing

from the crime scene is relevant to the issue of guilt). Appellant’s conviction of theft is

affirmed.

       Affirmed.

       HARRISON and WOOD, JJ., agree.

       William R. Simpson, Jr., Public Defender; Colleen Barnhill, Deputy Public Defender,

by: Margaret Egan, for appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                               7